PER CURIAM.
The trial court has certified the following question to us:
“Whether the use of the object in question must produce great bodily harm, permanent disability, or permanent disfigurement resulting from an assault and battery to sustain the burden of proof under Florida Statute 784.045(l)(b). If the State must show these elements and cannot, would it not be a simple assault and battery?”
Our answer to the above question would not be determinative of the cause and the question is not without controlling precedent in this State as required by Rule 4.6, Florida Appellate Rules. The certified question, therefore, must be denied. See Oglesby v. Powell, 318 So.2d 406 (Fla.App. 1st 1975).
Certified question denied.
DOWNEY, C. J., and CROSS and MOORE, JJ., concur.